DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on March 9, 2021 is acknowledged.
Claims 10-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on April 26, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201810388018.1 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the redundant instance of the sentence beginning with “FIG. 3 is…” should be deleted ([0027], lines 3-5); “are” should read “is” ([0035], line 3); “300.” should read “300,” ([0035], line 4).
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: a colon should be inserted immediately after “comprising” (line 1).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN 102403320 A).
Regarding claim 1, Zhao shows in Figs. 20, 21 (see Examiner’s annotations below) and related text a display panel ([0063], lines 1-2 of previously attached English machine translation), comprising:
 a substrate ([0069], line 3; note: although “a glass substrate” is not explicitly disclosed in Zhao’s description of the second embodiment, Zhao does disclose in paragraph [0096], lines 3-5 that the only difference between the first embodiment and the second embodiment is that in the second embodiment the connection structure between the scan connection line and the scan line is directly connected through a via hole, and no other conductive layer is used); 
note: reference numeral 110 is not included in Fig. 20 (2nd embodiment) - please see Fig. 5 (1st embodiment)) and a plurality of signal lines 101/103 ([0069], lines 3-4) connected to the TFTs for providing signals to the TFTs ([0070], line 2); and 
a plurality of connection lines 202/203 ([0071], lines 1-2) disposed between the TFT layer and the substrate, where each connection line is electrically connected to a signal line (202 is electrically connected to 101; 203 is electrically connected to 103).

    PNG
    media_image1.png
    439
    943
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    779
    1349
    media_image2.png
    Greyscale

Regarding claim 2, Zhao shows an insulation layer (“insulating dielectric layer”) disposed between the substrate and the TFT layer, where a plurality of vias 170 are configured in the insulation layer, and each connection line is connected to the signal line through a via (Figs. 20 and 21, with Examiner’s annotations at claim 1 hereinabove; [0097], lines 1-7).
Regarding claims 5 and 6, Zhao shows the connection lines have projections onto the TFT layer not overlapped with ditch regions of the TFTs (Fig. 20, with Examiner’s annotations below; note: it is respectfully submitted that one of ordinary skill in the art, reading the instant claims in light of the specification (see ¶ [0037]) and the accompanying drawings (see Fig. 7, showing ditch region 210A), would interpret “ditch regions of the TFTs” as the regions occupied by the TFTs, respectively, in a plan view).

    PNG
    media_image3.png
    852
    1430
    media_image3.png
    Greyscale

Regarding claim 9, Zhao shows the signal lines comprise at least one type of data lines, gate lines, and voltage transmission lines ([0069], lines 3-4; note: “gate line”, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 102403320 A) in view of Han (KR 19980031762 A).
Regarding claim 3, Zhao discloses substantially the entire claimed invention, as applied to claim 2 above, including the display panel comprises a display area ([0069], lines 1-2); the vias comprises first vias 170 in the display area; and each connection line is electrically connected to the signal line through a first via (Figs. 20 and 21; [0097], lines 1-7).

Han teaches in Figs. 4, 5 and related text the display panel comprises a bonding area (outside of the display area 1, as illustrated in Figs. 1-3), the vias comprises second vias 16a/16b in the bonding area, and each connection line 12a/12b is connected to a bonding pad 15 of the bonding area through a second via (see attached English machine translation, section “Composition and operation of the invention”, fourth paragraph).
Zhao and Han are analogous art because they both are directed to liquid crystal display panels and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhao with the specified features of Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhao’s device to form the display panel to comprise a bonding area, to form the vias to comprise second vias in the bonding area, and to connect each connection line to a bonding pad of the bonding area through a second via, as taught by Han, in order to electrically connect a driver integrated circuit to the plurality of signal lines using the plurality of connection lines, respectively, while compensating for differences in length among the plurality of connection lines so as to equalize resistances of the plurality of connection lines, respectively (Han: “Background”, fourth paragraph and “Composition and operation of the invention”, third paragraph).  It is noted that Zhao mentions, but does not illustrate in detail, that the scan 
Regarding claim 4, Zhao in view of Han shows the first vias are located in a periphery of the display area (Zhao: Fig. 20).  (Note: each unit cell of the display area includes a pixel area defined by a pixel electrode 120 (pointed out in Fig. 5 but not in Fig. 20) and a periphery surrounding the pixel area which includes respective portions of two adjacent scan lines, respective portions of two adjacent data lines, and a thin film transistor.  Zhao discloses in paragraph [0072], lines 5-6: “the scanning connection line does not occupy the area of the pixel area” inasmuch as the scanning connection line does not overlap with the pixel electrode.  Moreover, as shown in Fig. 20, first vias 170 may be characterized as being located in a periphery of the display area inasmuch as they do not overlap with the pixel areas defined by the pixel electrodes in the plan view.)
Regarding claims 7 and 8, Zhao in view of Han shows the connection lines have projections onto the TFT layer not overlapped with ditch regions of the TFTs (Zhao: Fig. 20, with Examiner’s annotations at claims 5 and 6 hereinabove; note: it is respectfully submitted that one of ordinary skill in the art, reading the instant claims in light of the specification (see ¶ [0037]) and the accompanying drawings (see Fig. 7, showing ditch region 210A) would interpret “ditch regions of the TFTs” as the regions occupied by the TFTs, respectively, in a plan view).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811